ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_05_FR.txt. 544

OPINION INDIVIDUELLE DE M. PARRA-ARANGUREN
[Traduction]

L'article premier du protocole de signature facultative — Existence d'un dif-
Jérend en tant que question essentiellement préliminaire — Définition d'un dif-
férend — Inexistence d'un différend entre les Parties relatif à la violation, par
les Etats-Unis, du paragraphe 1 b) de l’article 36 de la convention de Vienne
— Absence de compétence de la Cour sur ce point — La demande que I’ Alle-
magne formule dans sa troisième conclusion se rapporte non pas à l'interpréta-
tion de la convention de Vienne, mais à celle de l'article 41 du Statut de la Cour
— Absence de compétence de la Cour pour trancher cette question en vertu de
l'article premier du protocole de signature facultative.

1. Fai voté contre les points 1, 2 4), 2 c) et 5 du dispositif énoncé au
paragraphe 128 de l'arrêt de la Cour pour les motifs suivants:

I

2. La Cour fonde sa compétence sur l’article premier du protocole de
signature facultative concernant le règlement obligatoire des différends
joint à la convention de Vienne sur les relations consulaires du 24 avril
1963 (ci-après «le protocole de signature facultative»).

3. L'article premier de ce protocole de signature facultative dispose
que:

«Les différends relatifs à l'interprétation ou à l'application de la
Convention relèvent de la compétence obligatoire de la Cour inter-
nationale de Justice, qui, à ce titre, pourra être saisie par une requête
de toute partie au différend qui sera elle-même Partie au présent Pro-
tocole.»

II

4. Aux termes de cet article premier du protocole de signature facul-
tative, existence d’un différend est une condition sine qua non pour qu’il
y ait compétence obligatoire de la Cour. Le Statut de la Cour énonce la
méme condition, puisque le paragraphe | de son article 38 précise que, en
matiére contentieuse, la mission de la Cour est «de régler conformément
au droit international les différends qui lui sont soumis». Le para-
graphe 2 de l’article 36 et le paragraphe | de l’article 40 du Statut se
réfèrent également au différend entre les Parties. C’est pourquoi la Cour a
affirmé que lexistence d’un différend était une question «essentiellement

82
LAGRAND (OP. IND. PARRA-ARANGUREN) 545

préliminaire» et «la condition première de l'exercice de sa fonction judi-
claire» (Essais nucléaires (Australie c. France), arrêt, C.LJ. Recueil 1974,
p. 260, par. 24, et p. 270-271, par. 55).

5. Dans sa première conclusion, la République fédérale d’ Allemagne
(ci-après «l’Allemagne») prie la Cour de dire et juger notamment

«1) que. en n'informant pas sans retard Karl et Walter LaGrand,
apres leur arrestation, des droits qui étaient les leurs en vertu du
paragraphe 1 4) de l'article 36 de la convention de Vienne sur
les relations consulaires ..., les Etats-Unis ont violé les obliga-
tions juridiques internationales découlant de l’article 5 et du
paragraphe | de l’article 36 de ladite convention...».

6. Dans la première phrase de leur première conclusion, les Etats-Unis
d'Amérique (ci-après «les Etats-Unis») prient la Cour de dire et juger

«1) qu'ils ont violé l'obligation dont ils étaient tenus envers l’Alle-
magne en vertu de l’alinéa 5) du paragraphe | de l'article 36 de
la convention de Vienne sur les relations consulaires en ce que
les autorités compétentes des Etats-Unis n’ont pas informé sans
retard de leurs droits Karl et Walter LaGrand ainsi que l’exi-
geait cet article...».

7. Comme la Cour le reconnait dans de nombreux paragraphes de
lParrêt, par exemple dans la première phrase du paragraphe 39, les
Parties admettent toutes deux que les Etats-Unis n’ont pas informé
sans retard les frères LaGrand après leur arrestation des droits qu'ils
tenaient de l’alinéa 6) du paragraphe 1 de l’article 36 de la convention
de Vienne et ont par conséquent violé ladite disposition. Au para-
graphe 39 de l’arrét, la Cour note également que les Etats-Unis ne con-
testent pas que cette violation «a donné naissance à un différend entre
les deux Etats».

8. Néanmoins, la Cour a expliqué dans l’arrét qu'elle a rendu le
11 juin 1998 que

«au sens admis dans sa jurisprudence et celle de sa devancière, un
différend est un désaccord sur un point de droit ou de fait, un
conflit, une opposition de thèses juridiques ou d'intérêts entre
des parties ...» (Timor oriental (Portugal c. Australie), arrêt,
C.J. Recueil 1995, p. 99-100, par. 22), et que, «[plour établir l’exis-
tence d’un différend: «Il faut démontrer que la réclamation de l’une
des parties se heurte à l’opposition manifeste de l’autre» (Sud-Ouest
africain, exceptions préliminaires, arrêt, CI.J. Recueil 1962, p. 328);
par ailleurs, «l'existence d’un différend international demande à être
établie objectivement» ({nterprétation des traités de paix conclus
avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, CEJ. Recueil 1950, p. 74)» (CLF. Recueil 1995, p. 100)»

83
LAGRAND (OP. IND. PARRA-ARANGUREN) 546

(Frontière terrestre et maritime entre le Cameroun et le Nigéria,
exceptions préliminaires, arrêt, C.LJ. Recueil 1998, p. 314-315,
par. 87).

9. La Cour a dit en outre que

«il ne suffit pas que l’une des parties à une affaire contentieuse
affirme l'existence d’un différend avec l’autre partie. La simple affir-
mation ne suffit pas pour prouver l'existence d’un différend, tout
comme le simple fait que l’existence d’un différend est contestée ne
prouve pas que ce différend n'existe pas. Il n’est pas suffisant non
plus de démontrer que les intérêts des deux parties à une telle affaire
sont en conflit.» (Sud-Ouest africain, exceptions préliminaires, arrêt,
CLS. Recueil 1998, p. 328.)

10. Quand il est fait application de ces critères, et même s'il est admis
que les Etats-Unis n’ont pas contesté l'existence d’un différend, il n’a pas
été démontré objectivement à la Cour que les Parties s'opposent réelle-
ment à cet égard. Au contraire, comme il ressort des conclusions ci-
dessus, elles s'accordent à dire que les Etats-Unis ont violé les obligations
leur incombant en vertu du paragraphe | b} de l’article 36 de la conven-
tion de Vienne. C’est pourquoi j'estime que la Cour n’est pas compétente au
titre de l'article premier du protocole de signature facultative pour
trancher la question de savoir si les Etats-Unis ont violé le paragraphe | 6)
de l’article 36 de la convention quand ils ont arrêté les frères LaGrand.
La Cour ne peut pas non plus exercer les fonctions qui lui sont dévolues
par le paragraphe 1 de l’article 38 de son Statut. C’est pourquoi j'ai voté
contre les points | et 2 a) du dispositif énoncé au paragraphe 128 de
larrêt.

11. Tl en va autrement pour les conséquences de la violation par les
Etats-Unis du paragraphe 1 6) de l’article 36 de la convention de Vienne.
Les Parties s'opposent sur ce point. La Cour est donc compétente pour
trancher ce différend en vertu de l’article premier du protocole de signa-
ture facultative.

HI

12. Dans sa troisième conclusion, Allemagne prie la Cour de dire et
juger que:

«3) en ne prenant pas toutes les mesures dont ils disposaient pour
que Walter LaGrand ne soit pas exécuté tant que la Cour inter-
nationale de Justice n’aurait pas rendu sa décision définitive en
Vaffaire, les Etats-Unis ont violé leur obligation juridique inter-
nationale de se conformer à l’ordonnance en indication de
mesures conservatoires rendue par la Cour le 3 mars 1999 et de
s'abstenir de tout acte pouvant interférer avec l’objet d’un dif-
férend tant que l'instance est en cours».

84
LAGRAND (OP. IND. PARRA-ARANGUREN) 547

13. Au moyen de l’argumentation résumée dans l'arrêt (par. 93), l’Alle-
magne soutient que les mesures conservatoires indiquées par la Cour en
vertu de l'article 41 de son Statut sont obligatoires. Les Etats-Unis le
contestent (arrêt, par. 91).

14. A la majorité de ses membres, la Cour dit:

«Le différend existant à cet égard entre les Parties concerne essen-
tiellement l'interprétation de l’article 41, qui est libellé en termes
identiques dans le Statut des deux Cours (sous réserve de la référence
faite respectivement au Conseil de la Société des Nations et au
Conseil de sécurité). Cette interprétation a fait l’objet d’abondantes
controverses doctrinales. La Cour passera donc maintenant à l’inter-
prétation de l’article 41 du Statut.» (Arrêt, par. 99.)

15. Comme il est reconnu dans l’arrêt, le différend entre l'Allemagne et
les Etats-Unis sur ce point se rapporte à l'interprétation de l’article 41 du
Statut de la Cour. Ce n’est donc pas un différend relatif à l'interprétation
de la convention de Vienne comme l'exige le protocole de signature facul-
tative, qui est la base de compétence de la Cour en l’espèce. En consé-
quence, la Cour n’est pas compétente, à mon avis, pour se prononcer sur
la troisième conclusion de l'Allemagne. C’est pourquoi j'ai voté contre les
points 1, 2 c) et 5 du dispositif énoncé au paragraphe 128 de l'arrêt.

(Signé) Gonzalo PARRA-ARANGUREN.

85
